Opinion by
Johnson, J.
It was stipulated that the merchandise consists of plastic artificial teeth the same in all material respects as those the subject of Maher-*492App & Company v. United States (44 C. C. P. A. 22, C. A. D. 630). Since the merchandise was entered prior to the effective date of T. D. 52739, supplemented by T. D. 52827, it was held that it was not entitled to the reduced rate provided therein, but is properly dutiable at 20 percent under paragraph 1558 of the act as nonenumerated manufactured articles, not specially provided for.